NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CAN NAN ZHAO, AKA Cannan Zhao,                  No.    14-71857

                Petitioner,                     Agency No. A200-755-543

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Can Nan Zhao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition.

      Substantial evidence supports the agency’s adverse credibility determination

based on the lack of detail in Zhao’s testimony regarding his wife’s alleged

encounters with Chinese authorities and his failure to corroborate his claim. See

id. at 1040, 1047-1048 (looking to the level of detail of the claimant’s testimony to

assess credibility remains viable under the REAL ID Act; adverse credibility

determination based on totality of the circumstances, including corroboration).

      Further, the agency did not err in its corroboration finding. See Wang v.

Sessions, 861 F.3d 1003, 1008-09 (9th Cir. 2017) (under Ren v. Holder, 648 F.3d
1079, 1091 (9th Cir. 2011), applicant is entitled to notice that corroborating

evidence needed to carry burden of proof only when the applicant’s testimony is

otherwise credible).

      Thus, in this case, in the absence of credible testimony, Zhao’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      14-71857